COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Bruce Wayne Suza v. The State of Texas

Appellate case number:   01-17-00116-CR

Trial court case number: 77839-CR

Trial court:             412th District Court of Brazoria County

       Appellant’s first amended brief, filed on February 7, 2018 in the above-referenced
appeal, contained “sensitive data” as defined by Texas Rule of Appellate Procedure
9.10(a)(3). The disclosure of this information is prohibited by article 57.02(h) of the Code of
Criminal Procedure. TEX. CODE CRIM. PROC. art. 57.02(h); see also TEX. CODE CRIM.
PROC. art. 57.01(4).

       Because appellant’s counsel already filed a second amended brief, the Court STRIKES
the appellant’s fi rst amended brief, filed on February 7, 2018, which has been removed from
this Court’s external website.

       It is so ORDERED.


Judge’s signature: /s/ Jennifer Caughey_______________________________________
                    Acting individually  Acting for the Court


Date: February 8, 2018